778 N.W.2d 235 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James Earl ADRIAN, Defendant-Appellant.
Docket No. 139473. COA No. 290922.
Supreme Court of Michigan.
February 26, 2010.

Order
On order of the Court, the miscellaneous motion and motion to add issue are GRANTED. The application for leave to appeal the July 13, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for summary disposition is DENIED.